Citation Nr: 1236199	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for calluses of the feet. 

4.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from January 1978 to December 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran provided testimony at a hearing before personnel at the RO in April 1992, and before a Veterans Law Judge (VLJ) of the Board in April 1996. Transcripts of both hearings have been associated with the Veteran's VA claims files.  However, the VLJ who conducted the April 1996 hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707 (2011), the VLJ who conducts a hearing shall participate in the final determination of the claim. Accordingly, correspondence was sent to the Veteran in July 2008 inquiring as to whether he desired a new hearing.  The correspondence informed him, in part, that if no response was received within 30 days, the Board would assume he did not desire a new hearing and would proceed with adjudication of his appeal.  No response was received from the Veteran in regard to this correspondence. Therefore, the Board will proceed with adjudication of his appeal. 

The Board denied the Veteran's service connection claims in a December 2008 decision.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's December 2008 decision and remanded the appeal to the Board for further proceedings consistent with its decision.  In March 2012, the Board remanded the claims on appeal for a VA examination to determine the etiology of the Veteran's low back and right ankle disorders and calluses of the feet.  VA examined the Veteran in April 2012.  The VA examiner provided an addendum to his examination reports in May 2012.  Copies of the April 2012 VA examination reports and May 2012 addendum have been associated with the claims files.  In its March 2012 remand, the Board also requested that the RO issue a Statement of the Case (SOC) on the issue of entitlement to an initial compensable evaluation for migraine headaches.  In June 2012, the RO issued a SOC to the Veteran that addressed this issue.  The Board has accepted the Veteran's representative's June 2012 statement to the RO as a Substantive Appeal as to this claim.  (See Veteran's representative's June 2012 written argument to the RO addressing the above-cited initial rating claim). 

By a June 2012 rating action, the RO assigned an initial 10 percent disability rating to the service-connected migraine headaches.  Since the RO did not assign the maximum disability rating possible to the service-connected migraine headaches, an appeal for a higher initial evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2012, the Board received additional private and VA medical evidence in support of the claims, along with a typewritten statement from the Veteran, wherein he waived initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  The Board finds, however, that a remand is necessary for reasons that are outlined in more detail below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Specifically, to have the VA examiner who conducted the April 2012 VA spine examination and authored a May 2012 addendum, provide a clarifying opinion as to the etiology of the Veteran's low back disorder.  A remand is also necessary to provide the Veteran with an opportunity to physically review his claims files prior to any further appellate review by the Board, per his pointed request in a June 2012 statement to VA.  

(i) Low Back Disability-Supplemental Opinion

The Veteran contends that he injured his low back during military service and that he has continued to have low back pain since service discharge.  Thus, he argues that service connection for a low back disorder is warranted.  The Veteran's service treatment records (STRs) show that in November 1979, he was seen for a pulled muscle in his back.  An October 1980 service discharge examination report reflects that the Veteran's spine was evaluated as "normal."  On an October 1980 Report of Medical History, the Veteran indicated that he had had "Recurrent back pain."  

When examined by VA in June 1981, six months after service separation, the Veteran complained, in part, of muscle spasms [of the back].  No impairment of the low back or right ankle was shown on physical examination. 

When seen at a VA outpatient clinic in October 1989, the Veteran gave a history of having injured his back after he had lifted heavy objects at work in 1988.  A March 1990 VA treatment report reflects that the Veteran complained of low back pain. The Veteran also indicated that he had pulled his back exercising.  Subsequent post-service reports reflect that the Veteran continued to complain of low back pain.  A December 2001 VA treatment report reflects that the Veteran was diagnosed as having a herniated disc and degenerative joint disease of the back.  

In April 2012 and pursuant to the Board's March 2012 remand directives, VA examined the Veteran to determine, in part, the etiology of his low back disability.  After a review of the claims files and physical evaluation of the Veteran's lumbar spine, the VA physician diagnosed him with lumbar strain.  An opinion as to the etiology of the lumbar strain was not provided.  The April 2012 VA physician provided a supplemental opinion in May 2012.  The examiner noted that he had reviewed the claims files prior to providing his opinion.  He also noted that Veteran was claiming that his back disorder had been incurred in or caused by in-service treatment to his back.  Interestingly enough, the VA examiner did not report the in-service treatment for a pulled muscle of the Veteran's back in November 1979 or an October 1980 Report of Medical History, reflecting that the Veteran reported having had "Recurrent back pain."  The VA physician provided a convoluted and confusing opinion with respect to the back.  In this regard, he stated that although the Veteran was claiming that his back condition was incurred in or had been caused by in-service treatment for his back during service from November 1979 to October 1980, "[t]here is no documentation of any severe injury to the soles of the feet in service and treatment for a foot condition certainly is not the cause of the original condition."  The etiology of the Veteran's back condition cannot be determined from this vague and convoluted statement.  The Veteran is not claiming that his back disorder is related to his feet.  On remand, the April 2012 VA examiner (if available) should review the claims files and his May 2012 addendum, and provide another nexus opinion that addresses the etiology of the Veteran's low back strain to his period of military service.  

The Board recognizes that this case has now been pending for more than 9 years, and sincerely regrets the further delay.  However, the Court routinely vacates Board decisions in situations where the Board fails to ensure compliance with remand instructions and, as noted above, this case is before the Board on remand by the Court.  

(ii) Review of the Claims Files

The Board finds that a remand is also necessary to provide the Veteran an opportunity to physically review his claims files, per a June 2012 written request.  In a June 2012 written statement to the RO, the Veteran requested to physically review his claims files before they were returned to the Board.  He also requested that all action on his claims be stopped until he had an opportunity to physically review his claims files in order to check the accuracy of the records.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2012, received by the Board in late June 2012).  Thus, after the above-requested supplemental opinion (or examination if the April 2012 VA examiner is not available) has been obtained and associated with the claims files, the RO should contact the Veteran and schedule a date and time at its facility for him to physically review his claims files before they are returned to the Board. 



Accordingly, the case is REMANDED for the following action:

1.  Return the claims files to the examiner who conducted the April 2012 VA spine examination and provided the May 2012 addendum.  After a review of the claims files and this remand, the April 2012 VA examiner must provide a response to the following question: 
     
Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's currently diagnosed lumbar strain had its onset in, or is otherwise etiologically related to, his period of military service?  

In formulating a response to the above-cited question, the examiner is requested to comment on the following service and post-service medical evidence: 

a. November 1979 service treatment report, reflecting that the Veteran had sought treatment for a pulled back muscle;

b. October 1980 service discharge examination report reflecting that the Veteran's spine was evaluated as "normal;"

c. October 1980 Report of Medical History, reflecting that the Veteran reported that he had had "Recurrent back pain;" 

d. June 1981 VA examination report, reflecting that there was no impairment of the low back;

e. October 1989 VA treatment report reflecting that the Veteran gave a history of having injured his back after he had lifted heavy objects at work;

f. March 1990 VA treatment record reflecting that the Veteran indicated that he had pulled his back exercising; and,  

g. January 2012 report, prepared by S. J. C., M. D., wherein he opined that the Veteran's recurrent lumbosacral sprains with degenerative disc disease was caused by his military duties and activities.   A rationale for this opinion was not provided.

A complete rationale must be provided for all opinions expressed.  If the April 2012 VA examiner is unable to offer the requested opinion, it is essential that he provide a rationale for his conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
   
If the April 2012 VA physician is unavailable, the Veteran should be scheduled for an additional VA spine examination.  The claims files must be reviewed and the examiner must address the question of etiology, as set forth earlier in this paragraph and provide an opinion with rationale.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.
   
2.  After the above-cited development has been accomplished and the requested opinion (or examination report if an examination was conducted) has been associated with the claims files, contact the Veteran and schedule a date and time at the RO for the Veteran to physically review his claims files, per his June 2012 written statement to VA.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2012). 

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO must readjudicate the claim of entitlement to service connection for a low back disorder.  

If any benefit sought on appeal is readjudicated and remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims on appeal since issuance of a June 2012 Supplemental Statement of the Case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


